          Case 1:20-cv-00158-GLR Document 10 Filed 02/03/20 Page 1 of 1



J. STEPHEN SIMMS
PRINCIPAL
JSSIMMS@SIMMSSHOWERS.COM
443.290.8704




                                                                   February 3, 2020
BY CM/ECF

Hon. George L. Russell, III
United States District Judge
United States District Court for the
 District of Maryland
101 W. Lombard Street
Baltimore, Maryland 21030

                Re:      Laid Off, LLC v. M/Y LAID OFF (O.N. 972995), et al.,
                         Civil Action No. 1:20-cv-00158-GLR

Dear Judge Russell:

         The parties have agreed to extend to and including Friday, February 14th the time for any filings
by Liberty Marina LP, including any cross claim against the vessel, any counterclaim against the Plaintiff,
any statement of interest, any filing of a claim asserting an ownership or other interest in the property, any
claim, answer or other response to the Verified Complaint and respectfully request the Court’s approval
of this extension.

                                                                   Respectfully Submitted,




                                                                   J. Stephen Simms




    201 INTERNATIONAL CIRCLE, SUITE 250 | BALTIMORE, MARYLAND 21030 | WWW.SIMMSSHOWERS.COM |
                                OFFICES ALSO IN LEESBURG, VIRGINIA
